SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

548
KA 12-00277
PRESENT: CENTRA, J.P., FAHEY, LINDLEY, SCONIERS, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

NOAH GREGG, DEFENDANT-APPELLANT.


NORMAN P. EFFMAN, PUBLIC DEFENDER, WARSAW (GREGORY A. KILBURN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

DONALD G. O’GEEN, DISTRICT ATTORNEY, WARSAW (VINCENT A. HEMMING OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Wyoming County Court (Michael F.
Griffith, J.), rendered January 10, 2012. The judgment convicted
defendant, upon his plea of guilty, of attempted assault in the second
degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of attempted assault in the second degree
(Penal Law §§ 110.00, 120.05 [9]). To the extent that defendant’s
contention that he was denied effective assistance of counsel at
sentencing survives his guilty plea (see People v Shaffner, 96 AD3d
1689, 1690), we conclude that it lacks merit. “Defendant was
sentenced in accordance with the plea agreement, and any alleged
deficiencies in defense counsel’s representation at sentencing do not
constitute ineffective assistance” (People v Bolster, 266 AD2d 928,
928-929, lv denied 94 NY2d 860; see generally People v Baldi, 54 NY2d
137, 147). At sentencing, just as at a trial or plea proceeding, “[a]
contention of ineffective assistance . . . requires proof of less than
meaningful representation, rather than simple disagreement with
strategies and tactics” (People v Rivera, 71 NY2d 705, 708-709; see
People v Lane, 60 NY2d 748, 749-751).




Entered:   June 7, 2013                            Frances E. Cafarell
                                                   Clerk of the Court